Title: To George Washington from Major John Clark, Jr., 3 November 1777
From: Clark, John Jr.
To: Washington, George



My dear General
Whiteland [Pa.] Novr 3rd 1777 8 oClock P.M.

This moment my Spy from Philadelphia came to me he is an exceeding intelligent Fellow, I counterfeited the Quaker for once, & wrote a few lines to Sr Wm informing him the Rebels had plundered me, & that I was determined to risque my all in procuring him intelligence, that the bearer wou’d give him my name; a noted Quaker, who I knew had assisted him. The Letter was concealed curiously & the General smiled when he saw the pains taken with it told the bearer if he wou’d return & inform him of your movements & a state of your Army he

shou’d be generously rewarded—My Friend walked the City saw a very few Troops, only those who kept the Guards, there were in the State House Yard 35 Waggons, loading with Ammunition, the Waggoners told him they were going to the lower Ferry & the Ammunition was intended for an Attack on Fort Island, no other Waggons (except what are halling Boards to the Middle Ferry, where they are building a Bridge) are to be seen, the Enemy are encamped in front on the high Grounds extending from the upper Ferry towards Mr Dickinsons House—a Camp of Hessians on the high Ground above the Middle Ferry south of the Centre House; on each side the road, is a six Gun Battery, with 6 Brass field pieces in each; pointed towards the Schuylkill, 8 Iron pieces on the Wharf from 4 to 9 pounders at the M. Ferry, 3 Brass Field pieces between the Batteries & the Wharf at the foot of the Hill; an acquaintance of my Friends a refugee, whom I know well, assured him they were preparing 3 Bridges to be of Boats, with Timber laid on them one of which is nearly ready, & that they were building a Floating Batty to carry 36 Guns, to Attack the Forts, that they were determined To Attack you, but enquired very particularly about General Potter his situation, & his number; some of the Tories who went in, look very gloomy & have but little to say, the Inhabitants are suffering & expect to draw Rations—My Friend was treated with great politeness by the Officers—he viewed the Delaware shore seen no Boats—he Says a flag came over the River with an Officer a Hessian General who was wounded at red bank & that he is dead of the Wound—my Friend has a pass from Sr Wm, a Young Nobleman (my Spy says) is very ill, who was wounded at German Town, & ’tis expected won’t recover—the Enemy are Stacking of Hay in abundance on the Common—the common talk is, they will make one grand effort & endeavor to possess red bank, & Fort Mifflin, if they don’t succeed, quit the City & go on board their Shipping—they also report that Clinton & his Troops are at Brunswic, & Burgoyne near N. York, Genl Howe said when he read the Letter he knew the Writer wou’d do him every service in his power, but that he had reced the intelligence of Burgoyne & his Army having surrendered.
I have been at Chester to Day, 80 sail of Men of War & Transports ly opposite, chiefly of the later; 129 Sail came up to the Hook & Chester Yesterday, from below New Castle; chiefly Transports; a Spy from Hook, assures me they are busy building or repairing Boats on board & are continually at work, a few Marine came ashore & gave a Bushel of Salt for a little Corn, the Tory Inhabitants say they believe the Enemy mean to embark at these places, the Shipping ly in one line extending from a little above Chester to the Hook, I am now going down in hopes of executing a little enterprize at dawn of Day with Captn Lee—If your

Excellency will please either to make out a State of the Army & your intended movements according to Sr Wms desire, or leave it to me, my Spy will carry it & take a further view Of their Camp &Ca I am so fatigued having rode 40 Miles that I can scarcely write you intelligibly & hope you will excuse any omissions—I have 20 Miles to ride to Night before I can meet Lee—Lord Howe in the Eagle lies opposite Chester, while I was there, a Gun fired as a Signal towards New Castle—I dread Genl Potters situation, & believe the Enemy intend very soon to attempt a surprize, I think his rear & left flank exposed, & wish they may not affect it—they are certainly preparing to make a move one way or other—pray give me every instruction you may think necessary & I will endeavor to observe them, & obey your Orders with all the exactitude of a better officer. I am with love to Genl Greene & all Friends your Excellency’s Obedt Servt

Jno. Clark Junr


P.S. I have just heard 800. Prisoners were taken at Rhode Island, wou’d thank one of your Aids for the News at Camp, & a quire of paper by the bearer.
I requested my Friend to be a little bashful in his enquiries & Conduct, his next tour I hope will be through all their lines as all suspicion will be removed (if they entertain any) by that time.

